                                          Case 3:21-cv-02276-WHO Document 14 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         INTEGRIS WEALTH MANAGEMENT,
                                   7     LLC,                                             Case No. 21-cv-02276-WHO

                                   8                    Plaintiff,
                                                                                          ORDER OF DISMISSAL
                                   9             v.
                                                                                          Re: Dkt. No. 13
                                  10     INTEGRIS FINANCIAL NETWORK,
                                         LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is
                                  14
                                       dismissed without prejudice. The Clerk shall close the case.
                                  15
                                       Dated: April 21, 2021
                                  16
                                                                                      ______________________________________
                                  17                                                  WILLIAM H. ORRICK
                                                                                      United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
